The decision of the court was announced by —
Lowe, Ch. J.
This is a special proceeding, under § 3601 of the Bevision, to determine and quiet the title to a certain tract of land described in the petition, tried as an ordinary action by the court, which resulted in a decision in favor of plaintiff, without any finding of fact by the court, or motion for a new trial, or other exception *572taken to its ruling. In this condition of the record, no questions are reserved for our consideration, and the judgment will be
C. O. Bourse, for the appellant — Stiles & Hutchinson (with Hendershott & Burton), for the appellee.
Affirmed.